EXHIBIT 10.20















































VALLEY FINANCIAL CORPORATION


SEVERANCE PLAN






































Effective
September 18, 2014



1

--------------------------------------------------------------------------------

EXHIBIT 10.20



INTRODUCTION


The Valley Financial Corporation Severance Plan (the Plan) was established,
effective September 18, 2014, by Valley Financial Corporation, the bank holding
company owning all the outstanding capital stock of Valley Bank (the Bank) in
order to assist Eligible Employees upon termination of employment from the
Corporation or the Bank. The Plan provides certain severance benefits to
Eligible Employees who become Participants.


The Plan is intended to be a “welfare plan,” but not a “pension plan,” as
defined in ERISA sections 3(1) and 3(2), respectively. The Plan must be
interpreted and administered in a manner that is consistent with that intent.

2

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE I


DEFINITIONS


1.01.    Administrator


Administrator means the Committee.


1.02.    Bank


Bank means Valley Bank.


1.03.    Base Salary


Base Salary means the Participant’s base annual salary as in effect on the
Participant’s Separation Date. Base Salary does not include any fringe benefits,
commissions, bonuses, overtime pay, relocation expenses, Corporation or Bank
contributions under any pension plan, stock purchase plan, savings plan, health
plan, welfare plan, tuition reimbursement arrangement, group life insurance
premiums, or the value of benefits provided by the Corporation or the Bank. A
week of Base Salary is equal to 1/52nd (1.923%) of the Participant’s Base
Salary.


1.04.    Board


Board means the Corporation’s board of directors.


1.05.    Cause


Cause means (i) the Participant's refusal or willful failure to substantially
perform his duties for the Company (other than any such failure resulting from
her incapacity due to physical or mental illness); (ii) the Participant's
failure to improve his work performance to an acceptable level after the
Participant was previously warned in writing by the Corporation or the Bank
about poor performance; (iii) the willful engaging by the Employee in illegal
conduct or any conduct which is demonstrably and materially injurious to the
Corporation or the Bank. Without limiting the generality of the foregoing, Cause
shall include the issuance of a removal order or similar order by a governmental
regulatory agency with appropriate jurisdiction prohibiting Employee from
participating in the affairs of the Corporation or Bank. Any act or failure to
act based upon authority given pursuant to a resolution duly adopted by the
Board or Bank Board or based upon the advice of counsel for the Corporation or
Bank shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Corporation and Bank.


1.06.    Change in Control


Change in Control means a change in control of a nature that would be required
to be reported (assuming such event has not been "previously reported") in
response to Item l(a) of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (Exchange Act); provided that, notwithstanding the foregoing
and without limitation, such a change in control shall be deemed to have
occurred at such time as (i) any Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 or Rule 13d-5 under the Exchange Act as in effect on
January 1, 1994), directly or indirectly, of 20% or more of the combined voting
power of the Corporation's voting securities; (ii) the Incumbent Board ceases
for any reason to constitute at least the majority of the Board, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation's shareholders, was approved by a
vote of at least 75% of the directors comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of the Corporation in
which such person is named as a nominee for director, without objection to such
nomination) shall be, for purposes of this clause (ii) considered as though such
person were a member of the Incumbent Board; (iii) all or substantially all of
the assets of the Corporation or the assets of the Bank are sold, transferred or
conveyed by any means, including but not limited to direct purchase or merger,
if the transferee is not controlled by the Corporation, control meaning the
ownership of more than 50% of the combined voting power of such entity's voting
securities; or (iv) the Corporation is merged or consolidated with another
corporation or entity and as a result of such merger or consolidation less than
75% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by the former shareholders
of the Corporation. Notwithstanding anything in the foregoing to the contrary,
no change in control shall be deemed to have occurred for purposes of this
Agreement by virtue of any transaction (i) which results in the Employee or a
group of Persons which includes the Employee, acquiring, directly or indirectly,
20% or more of the combined voting power of the Corporation's voting securities;
(ii) arranged or caused by a federal bank regulatory agency possessing
appropriate jurisdiction on the grounds of failing financial condition of

3

--------------------------------------------------------------------------------

EXHIBIT 10.20



the Corporation or Bank which results in the acquisition, directly or
indirectly, of 20% or more of the combined voting power of the Corporation's
voting securities by any Person or (iii) which results in the Corporation, any
subsidiary of the Corporation or any profit-sharing plan, employee stock
ownership plan or employee benefit plan of the Corporation or any of its
subsidiaries (or any trustee of or fiduciary with respect to any such plan
acting in such capacity) acquiring, directly or indirectly, 20% or more of the
combined voting power of the Corporation's voting securities.


1.07.    Code


Code means the Internal Revenue Code of 1986, as amended at any relevant time.


1.08.    Committee


Committee means the Valley Financial Corporation Human Resources Committee.


1.09.    Corporation


Corporation means Valley Financial Corporation.




1.10.    Effective Date


Effective Date means September 18, 2014.


1.11.    Eligible Employee


Eligible Employee means all Employees of the Corporation or the Bank. In
addition, an Employee is not an Eligible Employee if such Employee


(a)    is terminated by the Corporation or the Bank for Cause;


(b)    quits other than for Good Reason;


(c)    quits for Good Reason more than sixth months after the initial existence
of the condition constituting Good Reason;


(d)    dies or becomes disabled; or


(e)    is offered Employment with a Successor in a comparable position to the
one held prior to Separation Date.


1.12.    Employee


Employee means an individual who renders personal services to the Corporation or
the Bank and is characterized under the Corporation’s or the Bank’s payroll
accounting and personnel policies as a common law employee. An individual
characterized as an independent contractor under the Corporation’s or the Bank’s
payroll accounting and personnel policies shall not be an Employee for purposes
of this Plan.


1.13.    ERISA


ERISA means the Employee Retirement Income Security Act of 1974, as amended at
any relevant time.


1.14.    Fiduciary


Fiduciary means a fiduciary, as defined in ERISA section 3(21)(A).


1.15.    Good Reason


Good Reason means that one of the following conditions arises without the
Employee's consent:



4

--------------------------------------------------------------------------------

EXHIBIT 10.20



(a)
A material diminution in:



(i)
Base Salary; or



(ii)
Authority, duties or responsibilities.





(b)    Unless specifically agreed to in writing by Employee, the requirement by
the Corporation, Bank or Successor that the Employee be based anywhere other
than a location that is 30 or less miles from where his or her office is located
on September 18, 2014, except for required travel on business for the
Corporation, Bank or Successor to an extent substantially consistent with the
business travel obligations which the Employee undertook on behalf of the
Corporation and/or the Bank prior to September 18, 2014.


1.16.    Incumbent Board


Incumbent Board means the Board as constituted on the Effective Date.
    
1.17.    Named Fiduciary


Named Fiduciary means the Corporation and the Administrator.


1.18.    Participant


Participant means an Employee who has satisfied the eligibility requirements
provided in Plan article II.


1.19.    Person


Person has the meaning ascribed to that term in Sections 3(a)(9) and 13(d)(3) of
the Exchange Act.


1.20.    Plan


Plan means the Valley Financial Corporation Severance Plan.


1.21.    Separation Date


Separation Date means the date that a Participant’s employment with the
Corporation or the Bank terminates.


1.22.    Successor


Sucessor means any Person that succeeds to, or has the practical ability to
control (either immediately or with the passage of time) the Corporation's
business directly, by merger or consolidation, or indirectly by purchase of the
Corporation's voting securities, all or substantially all of its assets or
otherwise.


1.23.    Year of Service


Year of Service means each twelve-month period of continuous employment as an
Employee commencing on the Employee’s initial date of hire with the Corporation
or the Bank and each anniversary of the Employee’s initial date of hire with the
Corporation or the Bank.

5

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE II


PARTICIPATION


2.01.    Eligibility Requirements


An Eligible Employee becomes a Participant if his employment with the
Corporation or the Bank is terminated after the Effective Date.



6

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE III


BENEFITS


3.01.    Severance Pay


An Eligible Employee who becomes a Participant shall be awarded a severance pay
benefit equal to two weeks of Base Salary times the Participant’s Years of
Service, with a minimum of four weeks of Base Salary.


Notwithstanding the above, any Eligible Employee who has entered into an
individual employment agreement or change in control agreement with the
Corporation or the Bank shall not be eligible to receive a severance pay benefit
under this Section 3.01.


3.02.    Forms of Payment


(a)    Payment for Separation Dates other than following a Change in Control.
Severance pay provided under this Plan article will be paid in accordance with
the Corporation’s normal payroll practices as soon as practicable after the
Participant's Separation Date. In no event will any such payment extend beyond
24 months after the Participant's Separation Date.


(b)    Payment for Separation Dates following a Change in Control. Any Severance
pay provided under this Plan article for a separation following a Change in
Control, will be paid in a single lump sum (less any applicable federal, state,
and local income or employment taxes) as soon as practicable after the
Participant’s Separation Date.


3.03.    COBRA Subsidy


Any Eligible Employee who is awarded a severance pay benefit under this Plan
shall be entitled to a Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) subsidy payment. The Corporation shall pay such COBRA subsidy payment
directly to the insurer for medical benefits so that after the Corporation’s
subsidy payment, such Eligible Employee’s COBRA premium payment shall be equal
in amount to the Eligible Employee’s monthly share of the premium payment under
the Corporation’s or the Bank’s medical plan for the month preceding the
Separation Date. Such COBRA subsidy payment shall be paid for the six months
immediately following the Separation Date.


3.04.     409A Compliance




To the extent required for compliance with Code Section 409A , any amount due
hereunder will be held and paid to the Eligible Employee, as applicable, on the
first day of the seventh month after the Eligible Employee’s Separation Date.





7

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE IV


AMENDMENT AND TERMINATION


4.01.    Amendment


By action of the Committee, the Corporation may modify, alter, or amend the
Plan, in whole or in part at any time or for any reason. An amendment may be
made retroactively if it is necessary to make this Plan conform to applicable
law.


4.02    Termination


By action of the Committee, the Corporation may terminate the Plan at any time
or for any reason.


4.03.    Change in Control


Notwithstanding any other provision of this Plan, upon and for a period of one
year following a Change in Control, no amendment or termination shall adversely
affect or reduce benefits (as in effect immediately prior to such amendment or
termination) available, or that may become available, under this Plan.













8

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE V


ADMINISTRATION


5.01.    Named Fiduciaries, Allocation of Responsibility


(a)    The Corporation and the Administrator are Named Fiduciaries. Each is
severally liable for its responsibilities.


(b)    The Administrator has only the responsibilities described in this Plan
and those delegated by the Corporation.


(c)    All responsibilities not specifically delegated to another Named
Fiduciary remain with the Corporation, including designating all Named
Fiduciaries not named in this Plan. The Corporation’s responsibilities include
drafting and designing the Plan and the amendments to it and designating all
additional Fiduciaries not named in this Plan. The Corporation has the power to
delegate fiduciary responsibilities that the Plan does not specifically
delegate. A delegation may be made to any legal person. Each person to whom
fiduciary responsibility is delegated serves at the Corporation’s pleasure and
for the compensation that the Corporation and that person determine in advance,
except as prohibited by law. A person to whom responsibility is delegated may
resign after thirty (30) days’ notice to the Corporation. The Corporation may
make additional delegations, including delegations occasioned by resignation,
death, or other cause, and including delegations to successor Administrators.


(d)    This Plan allocates to each Named Fiduciary the individual
responsibilities assigned. Named Fiduciaries do not share responsibilities
unless the Plan so provides.


(e)    Whenever the Plan requires one Named Fiduciary to follow the directions
of another Named Fiduciary, the two have not been assigned to share the
responsibility. The Named Fiduciary giving directions bears the sole
responsibility for those directions, and the responsibility of the Named
Fiduciary receiving those directions is to follow directions as long as on their
face the directions are not improper under applicable law.


5.02.    Assignment of Administrative Authority


The Committee serves as the Administrator.


5.03.    Administrator Powers and Duties


The Administrator must administer the Plan by its terms and has all powers
necessary to do so. The Administrator is agent for service of legal process
unless it designates another person to be agent for service of legal process.
The Committee may designate a Committee member or someone else as agent for the
service of legal process. The Administrator must interpret the Plan. The
Administrator’s duties include, but are not limited to determining the answers
to all questions relating to the Employees’ eligibility to become Participants.


A determination that the Administrator makes in good faith is conclusive and
binding on all persons. The Administrator’s decisions, however, may not take
away any rights that the Plan specifically gives to a Participant. If a
Committee member is also a Participant, he must abstain from any action that
directly affects him as a Participant in a manner different from other similarly
situated Participants. The Plan, however, does not prevent an individual who is
a Committee member who is also a Participant or a beneficiary from receiving any
benefit to which he may be entitled, if the benefit is computed and paid on a
basis that is consistently applied to all other Participants and beneficiaries.


The Administrator may employ and compensate from the Corporation’s assets
according to Plan section 5.06 such accountants, counsel, specialists, and other
advisory and clerical persons as it deems necessary or desirable in connection
with the Plan’s administration. The Administrator is entitled to rely
conclusively on any opinions from its accountant or counsel. Except to the
extent prohibited by law, the Administrator is fully protected by the
Corporation and the Employees and the Participants whenever it takes action
based in good faith on advice from its advisors.


5.04.    Discretion of Administrator


The Administrator’s discretion to perform or consent to any act is exclusive if
all similarly situated Employees and Participants are treated in a consistent
manner.


5.05.    Organization and Operation of a Committee

9

--------------------------------------------------------------------------------

EXHIBIT 10.20





The Committee acts by a majority of its members in office at the time and may
act either by a vote at a meeting or in writing without a meeting. If there is a
tie vote in the Committee or other inability of the Committee or the
Administrator to act, a majority vote of the Corporation's Board must decide the
question.
The Committee may authorize one or more of its members to execute a document for
it as Administrator and must note that authorization in the minutes of the
Committee's meeting. The Corporation must then accept and rely upon any document
executed by an authorized member as representing action by the Administrator
until the Committee files a written revocation of the authorization with the
Corporation.
5.06.    Records and Reports


The Corporation must supply information to the Administrator sufficient to
enable the Administrator to fulfill its duties. The Administrator must keep all
books of account, records, and other data necessary for proper administration of
the Plan. The Administrator may appoint any person as agent to keep records.


5.07.    Payment of Expenses


The Administrator serves without compensation. The Corporation must pay the
Administrator’s expenses, including any expenses incident to the functioning of
the Administrator, fees of accountants, legal counsel, and other similar
specialists, and other costs of administering the Plan.


5.08.    Limitation of Liability


If permissible by law, the Administrator and the Committee members serve without
bond. If the law requires bond, the Administrator must secure the minimum bond
required and obtain necessary payments according to Plan section 5.07. Unless
the Plan provides otherwise, the Administrator or a member of the Committee is
not liable for another Committee member's act or omission or for another
Fiduciary's act or omission. To the extent allowed by law and except as
otherwise provided in the Plan, the Administrator and each Committee member is
not liable for any action or omission that is not the result of the
Administrator's or member's own negligence or bad faith.
As permitted by law and as limited by any agreement in writing between the
Corporation and the Administrator, the Corporation must indemnify and save the
Administrator and each Committee member harmless against expenses, claims, and
liabilities arising out of being the Administrator or a Committee member, except
expenses, claims, and liabilities arising out of the Administrator's or member's
own negligence or bad faith. The Corporation may obtain insurance against acts
or omissions of the Administrator or Committee members. If the Corporation fails
to obtain that insurance, the Administrator or a Committee member may obtain
insurance and must be reimbursed according to Plan section 5.07 and as permitted
by law. At its own expense, the Corporation may employ its own counsel to defend
or maintain, either in its own name or in the name of the Administrator, or any
Committee member, any suit or litigation arising under the Plan concerning the
Administrator or any Committee member


5.09.    Claims


(a)    It is not necessary to file a claim in order to receive Plan benefits.


(b)    Any question regarding a claim by a Participant for benefits shall be
submitted to the Administrator. The Administrator shall be responsible for
deciding whether such claim properly relates to benefits provided by the Plan
and for providing a final decision with respect to such claim. In addition, the
Administrator shall provide a full and fair review of the claim, in accordance
with the procedures required by ERISA.


(c)    For all purposes under the Plan, the Administrator’s decision with
respect to a claim (if no review is requested) or the decision with respect to a
claim review (if review is requested) shall be final, binding and conclusive on
all interested parties.


5.10.    Fiduciary Discretion


In discharging the duties assigned to it under the Plan, each Fiduciary with
respect to the Plan has the discretion to interpret the Plan; adopt, amend and
rescind rules and regulations pertaining to its duties under the Plan; and to
make all other determinations necessary or advisable for the discharge of its
duties under the Plan. Each Fiduciary's discretionary authority is absolute and
exclusive if exercised in a uniform and nondiscriminatory manner with respect to
similarly situated individuals. The express grant

10

--------------------------------------------------------------------------------

EXHIBIT 10.20



in the Plan of any specific power to a Fiduciary with respect to any duty
assigned to it under the Plan must not be construed as limiting any power or
authority of the Fiduciary to discharge its duties. A Fiduciary's decision is
final and conclusive unless it is established that the Fiduciary's decision
constituted an abuse of its discretion.

11

--------------------------------------------------------------------------------

EXHIBIT 10.20



ARTICLE VI


GENERAL PROVISIONS


6.01.    Construction


One gender includes the other, and the singular and plural include each other
when the meaning would be appropriate. The Plan’s headings and subheadings have
been inserted for convenience of reference only and must be ignored in any
construction of the provisions. If a provision of this Plan is illegal or
invalid, that illegality or invalidity does not affect other provisions. Any
term with an initial capital not expected by capitalization rules is a defined
term according to Plan article I. This Plan must be construed according to the
applicable provisions of the Code and Treasury Regulations in a manner that
assures that the Plan provides the benefits and tax consequences intended for
Participants. Any terms defined in the Code or Treasury Regulations in a manner
that assures that the Plan provides the benefits and tax consequences intended
for Participants. Any terms defined in the Code or Treasury Regulations that are
not defined terms according to Plan article I are incorporated in this Plan by
reference.


6.02.    Governing Law


This Plan is construed, enforced, and administered in accordance with the laws
of the Commonwealth of Virginia (other than its choice of law rules), except to
the extent that those laws are superseded by the laws of the United States of
America.


6.03.    Plan Creates No Separate Rights


The creation, continuance, or change of the Plan or any payment does not give
any person a non-statutory legal or equitable right against the Corporation; or
any of the Corporation’s officers, agents, or other persons employed by the
Corporation. The Plan does not modify the terms of a Participant’s employment.


6.04.    Mistake-of-Fact Contributions


If the Corporation makes any benefit contribution because of a mistake of fact,
the portion of the benefit contribution due to the mistake of fact must be
returned to the contributor, as authorized by regulations under ERISA section
403.


6.05.    Non-Alienation of Benefits


Except as permitted by law and this section, no assignment of any rights or
benefits arising under the Plan is permitted or recognized. No rights or
benefits are subject to attachment or other legal or equitable process or
subject to the jurisdiction of any bankruptcy court. If any Participant is
adjudicated bankrupt or attempts to assign any benefits, then in the
Corporation’s discretion, those benefits cease. If that happens, the
Administrator may apply those benefits for that Participant or his dependents as
the Administrator sees fit. The Corporation is not liable for or subject to the
debts, contracts, liabilities, or torts of any person entitled to benefits under
this Plan.


6.06.    Binding Effect


This Plan shall be binding upon and inure to the benefit of (i) the legatees,
distributes and personal representatives of each Participant, and (ii) any
Successor. The Corporation shall take such action as may be required to effect
an assumption of the obligations under this Plan by any Successor.
6.07.    Action by Corporation


Any action of the Corporation under this Plan may be by resolution of its Board
or by any officer, other person, or Committee with authorization from that
Board.









12